Title: From James Madison to Thomas L. McKenney, 14 May 1825
From: Madison, James
To: McKenney, Thomas L.


        
          Dr. Sir
          Montpr. May 14. 1825
        
        I have duly recd. yours of the 10th. instant. Altho’ the Talk to the Indians was sent with a view only to its being officially filed, not to its publication, the tone of it in relation to a foreign power being better suited to the then state of war than to the present state of amity, no sufficient objection can lie against the use made of it in vindicating our Govt. from charges as unprovoked as they are unfounded. The only criticism to be made on the remarks from yourself is that they do more than justice to the paper which led to them.
      